          Case 2:21-ms-00023 Document 4 Filed 08/10/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Suneel J. Nelson                                Case No. 2:21-ms-00023
      Attorney at Law, Bar No. 12052
7                                                           ORDER OF SUSPENSION

8

9
10

11

12           On May 24, 2021, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt date of delivery of May 25, 2021.

14   (ECF No. 1.) The OSC provided Mr. Nelson with 30 days to respond with reasons why he

15   should not be suspended from the practice of law in this Court. No response has been

16   received from Mr. Nelson. Failure to respond within thirty 30 days warrants an Order of

17   Suspension. See LR IA 11-7.

18          It is therefore ordered that Suneel J. Nelson, Bar No. 12052, is hereby suspended

19   from practice in the United States District Court for the District of Nevada.

20          DATED THIS 10th Day of August 2021.

21

22
                                               MIRANDA M. DU
23                                             CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27
28
          Case 2:21-ms-00023 Document 4 Filed 08/10/21 Page 2 of 2


1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of

3    the United States District Court, and that on this 10th day of August 2021, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following:

7                         Suneel J. Nelson
                          1800 Calle De Vega
8                          Las Vegas, NV 89102
9
           Certified Mail No.: 7018 3090 0001 1133 3907
10

11
                                /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
